Fourth Court of Appeals
                                San Antonio, Texas
                                    September 12, 2018

                                   No. 04-18-00195-CV

                                    Tomoko WARREN,
                                        Appellant

                                             v.

                                 Eric-Jason M. WARREN,
                                          Appellee

                From the 451st Judicial District Court, Kendall County, Texas
                                   Trial Court No. 17-302
                         Honorable Bill R. Palmer, Judge Presiding


                                      ORDER
       The appellant’s second motion for extension of time to file brief is hereby GRANTED.
Time is extended to October 30, 2018. No Further Extensions.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of September, 2018.


                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court